Case 2:19-bk-17312-SK        Doc 32 Filed 09/06/19 Entered 09/06/19 16:01:43   Desc
                              Main Document     Page 1 of 5


 1   NANCY HOFFMEIER ZAMORA (State Bar No. 137326)
     ANTHONY N.R. ZAMORA (State Bar No. 146619)
 2   ZAMORA & HOFFMEIER, A Professional Corporation
     U.S. Bank Tower
 3   633 West 5th Street, Suite 2600
     Los Angeles, California   90071
 4   (213) 488-9411   FAX: (213) 488-9418
     e-mail: zamora3@aol.com
 5
     Proposed Attorneys for
 6   Wesley H. Avery, Chapter 7 Trustee
 7                                UNITED STATES BANKRUPTCY COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
 8                                     LOS ANGELES DIVISION
 9   In re                                           )   Case No. 2:19-bk-17312-SK
                                                     )
10   LINDA ROTH aka                                  )   Chapter 7
     LINDA ROTH BURRELL,                             )
11                                                   )   NOTICE OF APPLICATION BY
                              Debtor.                )   WESLEY H. AVERY, CHAPTER 7
12                                                   )   TRUSTEE, FOR APPROVAL TO
                                                     )   EMPLOY KELLER WILLIAMS
13                                                   )   REALTY AS REAL ESTATE
                                                     )   BROKER
14                                                   )
                                                     )   [No Hearing Required
15                                                   )   Pursuant to Local
                                                     )   Bankruptcy Rules 2014-
16                                                   )   1(b)(1) and 9013-1(o)(1)]
17           PLEASE TAKE NOTICE that Wesley H. Avery, Chapter 7 Trustee
18   ("Trustee") of the estate (the "Estate") in the above-referenced
19   case (the "Case") of debtor Linda Roth aka Linda Roth Burrell
20   ("Debtor"), is filing with the Court and submitting to the Office
21   of the United States Trustee an application (the "Application")
22   to employ Keller Williams Realty as his real estate broker
23   ("Broker").          Trustee requires Broker to list, market and sell the
24   real property improved with a single-family residence located at
25   3853 Mount Vernon Drive, Los Angeles, California 90008,
26   identified as Los Angeles County Assessor's Parcel Number 5012-
27   001-019 (the "Real Property") on behalf of Trustee and the
28   Estate.


     Roth\notice of broker application.001
Case 2:19-bk-17312-SK        Doc 32 Filed 09/06/19 Entered 09/06/19 16:01:43   Desc
                              Main Document     Page 2 of 5


 1           After approval by the Court on proper application, Broker is
 2   to be paid a commission on the gross sales price of the Real
 3   Property calculated on the basis of six percent (6%) of the gross
 4   sales price from the proceeds of sale of the Real Property.
 5   Trustee proposes that Broker be paid its commission upon the
 6   close of escrow from the sale of the Real Property pursuant to 11
 7   U.S.C. §328.           The proposed commission stated herein is the
 8   maximum sum to be paid for a sale of the Real Property.                    However,
 9   Broker will accept such compensation as the Court deems
10   reasonable.          A true and correct copy of the Listing Agreement
11   between Trustee and Broker, setting forth all of the terms and
12   conditions of Broker's employment is attached to the Application
13   as Exhibit B.
14           PLEASE TAKE FURTHER NOTICE that you can obtain a copy of the
15   Application by contacting Nancy Zamora, Esq. of Zamora &
16   Hoffmeier, A Professional Corporation at the following address:
17                   Zamora & Hoffmeier, A Professional Corporation
                     U.S. Bank Tower
18                   633 West 5th Street, Suite 2600
                     Los Angeles California 90071
19                   Telephone: (213) 488-9411
                     Facsimile: (213) 488-9418
20                   e-mail: zamora3@aol.com
21           PLEASE TAKE FURTHER NOTICE that any response to the
22   Application and a request for hearing thereon must conform to the
23   requirements of Local Rules of Bankruptcy Procedure 9013-1(o)(1),
24   9013-1(f)(1) and 2014-1(b)(2)(E), and must be filed with the
25   Court and served on Wesley H. Avery, Esq., Chapter 7 Trustee, 758
26   East Colorado Boulevard, Suite 210, Pasadena, California 91101;
27   Nancy Hoffmeier Zamora, Esq., Zamora & Hoffmeier, A Professional
28   Corporation, U.S. Bank Tower, 633 West 5th Street, Suite 2600,
                                                2.
     Roth\notice of broker application.001
Case 2:19-bk-17312-SK        Doc 32 Filed 09/06/19 Entered 09/06/19 16:01:43   Desc
                              Main Document     Page 3 of 5


 1   Los Angeles, California 90071; and the Office of the United
 2   States Trustee, 915 Wilshire Boulevard, Suite 1850, Los Angeles,
 3   California 90017 no later than fourteen (14) days from the date
 4   of service of this notice.
 5   Dated:       September 6, 2019            ZAMORA & HOFFMEIER
                                               A Professional Corporation
 6

 7

 8                                             By:/s/ Nancy Hoffmeier Zamora
                                                  Nancy Hoffmeier Zamora
 9                                             Proposed Attorneys for Wesley H.
                                               Avery, Chapter 7 Trustee
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                3.
     Roth\notice of broker application.001
        Case 2:19-bk-17312-SK                      Doc 32 Filed 09/06/19 Entered 09/06/19 16:01:43                                     Desc
                                                    Main Document     Page 4 of 5


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

U.S. Bank Tower, 633 West 5th Street, Suite 2600, Los Angeles, CA 90071

A true and correct copy of the foregoing document entitled (specify):
NOTICE OF APPLICATION BY WESLEY H. AVERY, CHAPTER 7 TRUSTEE, FOR APPROVAL TO EMPLOY KELLER
WILLIAMS REALTY AS REAL ESTATE BROKER
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
September 6, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

U.S. Trustee: United States Trustee, ustpregion16.la.ecf@usdoj.gov
Trustee: Wesley H. Avery, wes@averytrustee.com, C117@ecfcbis.com; lucy@averytrustee.com,
Isabel@averytrustee.com
Debtor’s Counsel: Richard T. Baum, rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com
Creditor’s Counsel: Erica T Loftis Pacheco erica.loftispacheco@bonialpc.com

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On September 6, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

Debtor: Linda Roth, 3853 Mount Vernon Dr., Los Angeles, CA 90008
Proposed Broker: Brian Parsons, Keller Williams Realty, 251 South Lake, #150, Pasadena, CA 91101
U.S. Trustee: Jill Sturdevant, Esq., Office of the United States Trustee, 915 Wilshire Blvd., Suite 1850, Los Angeles, CA
90017
                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on September 6, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 September 6, 2019                         Cynthia Casas                                        /s/ Cynthia Casas
 Date                                         Printed Name                                      Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 2:19-bk-17312-SK       Doc 32 Filed 09/06/19 Entered 09/06/19 16:01:43   Desc
                             Main Document     Page 5 of 5


                             Additional Service List for Notice

FRANCHISE TAX BOARD
BANKRUPTCY SECTION MS A340
P.O. BOX 2952
SACRAMENTO CA 95812-2952

Midland Funding LLC
P.O. Box 2011
Warren MI 48090

SPS
8742 Lucent Blvd. #300
Highlands Ranch, CO 80129
